Citation Nr: 1328380	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  05-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
right knee disability. 

2.  Entitlement to service connection for a left knee 
disability, to include a secondary to the service-connected 
right knee disability. 

3.  Entitlement to service connection for a left ankle 
disability, to include as secondary to the service-connected 
right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 
1964.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Detroit RO 
that, in part, denied service connection for disabilities of 
the low back, left knee, and left ankle.

In November 2008, the Veteran provided testimony at a 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

In March 2009, September 2010, and July 2012, the Board 
remanded the case for additional development.  However, as 
there has not been substantial compliance with the remand 
directives with respect to the service connection claims for 
the left knee and left ankle disabilities, the appeal for 
these issues must be remanded again.  Stegall v. West, 11 
Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for left 
ankle and left knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record is in equipoise as to whether a 
relationship exists between the Veteran's lumbar spine 
disability and his service-connected right knee disability.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, his lumbar spine 
disability was caused or aggravated by his service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the 
favorable decision herein as to the issue on appeal, the 
Board finds that any deficiencies in notice were not 
prejudicial to the Veteran.  

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131;38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease initially 
diagnosed after service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for disability that 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of the matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53(1990). 

To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Veteran contends that his current low back disability is 
either directly related to his military service or is caused 
or aggravated by his service-connected right knee and hip 
disabilities.  During his November 2008 hearing, the Veteran 
reported that he has experienced back pain since his in-
service treatment for his right knee disability. 

There is no question that the Veteran has a current lumbar 
spine disability.  Thus, the main question before the Board 
is whether it is directly related to service, or caused or 
chronically worsened by his service-connected right knee 
disability.  For the reasons discussed below, the Board 
finds that the positive and negative evidence is in relative 
equipoise, and as such, all reasonable doubt is found in 
favor of the Veteran and service connection is warranted for 
his claimed lumbar spine disability.  

The Veteran's service treatment records show treatment for a 
right knee injury followed by surgery and 30 days of 
hospitalization.  During that timeframe, he had placement of 
a cast.  He was not, however, treated for any back 
complaints.  

Following service, he was diagnosed as having early face 
arthropathy in the lumbar spine and minimal degenerative 
changes in the sacroiliac joints.  He was treated for 
rheumatoid arthritis beginning around the early-1990s, and 
has also been diagnosed as having leukocytoclastic 
vasculitis.  

In August 2002, the Veteran was afforded a VA examination, 
during which he was diagnosed as having minimal degenerative 
disc disease of the lumbosacral spine.  The examiner opined 
that the Veteran's lumbar spine disability was not secondary 
to his service-connected right knee disability.  The 
examiner did not, however, provide any rationale for this 
opinion, nor did he address the theory of aggravation.  

In a January 2003 letter from the Veteran's orthopedist, he 
opined that "it is reasonable to assume that his various 
aches and pains in the hips, as well as the left ankle, are 
secondary to his service-related injury to the right lower 
extremity and the subsequent compensation because of the 
chronic discomfort in his right lower extremity.  In other 
words, if there were no service-related injury to the right 
knee it is likely that he would not be experiencing his 
current aches and pain elsewhere."  

In December 2003, the Veteran underwent a microdiscectomy of 
L2-3 for a focal disc herniation.  

In an April 2006 VA examination, the examiner opined that 
the Veteran's back disability was not caused by or a result 
of his right knee condition.  The examiner provided a 
detailed rationale, however, he did not provide an opinion 
with respect to aggravation.  

During a May 2006 private consult, the Veteran reported the 
onset of his back problems was when he was 20 years old 
(1964).  

In a June 2006 letter from the Veteran's physical therapist, 
she opined that the Veteran's primary problems in the right 
knee and hip contributed to his low back problems, and his 
altered "gait has been influenced by his chronic knee 
problems, which biomechanically affects his function above 
and below the knee."  

In an February 2007 letter from the Veteran's treating 
neurologist, he opined that the Veteran's "radicular 
exaggeration of symptoms in his lower extremities and the 
long-standing pattern of axial low back pain was a product 
of structural injures to his knee.  The malalignment of the 
knee has resulted in a moderation of his gait and change in 
pelvic tilt."  

In March 2007, the Veteran's treating orthopedist provided a 
positive opinion with respect to his lumbar spine 
disability.  He opined that he believes that the Veteran's 
"radicular exaggeration of symptoms and long-standing 
pattern of low back pain is a product of the spondylitic 
abnormalities exaggerated by gait disturbances as a 
consequence of structural injuries within his knees."  He 
went on to state this caused a pelvic tilt resulting in 
moderate scoliotic compensation in the lumbar spine.  
Finally, he indicated that "[t]his certainly, although not 
precipitant of the degenerative changes of the spine, has 
resulted in significant progression of those degenerative 
abnormalities."  

The Veteran was afforded another VA examination of the spine 
in December 2007, during which he was diagnosed as having 
degenerative disc disease of the lumbar spine.  The examiner 
opined that the Veteran's disability of the lumbar spine was 
not "due to or a result of" the Veteran's right knee 
disability.  The examiner did not, however, provide an 
opinion with respect to aggravation.  

The Veteran was afforded another VA examination in April 
2009, during which the examiner provided a negative nexus 
opinion with respect to whether the Veteran's current lumbar 
spine disability was caused by or a result of his service-
connected right knee disability.  An extensive rationale was 
provided for this aspect of secondary service connection, 
but the examiner failed to address aggravation.  

In November 2010, the Veteran's claims file was sent to the 
April 2009 VA examiner to provide a supplemental opinion 
with respect to aggravation of the Veteran's low back 
disability by his service-connected right knee disability.  
She opined that the Veteran's low back disability was not 
permanently aggravated by his right knee disability.  She 
provided a detailed rationale for her opinion.  

In July 2012, the Veteran was afforded another VA 
examination of the spine, during which the examiner opined 
that the Veteran's current low back disability was not 
directly related to his military service.  In reaching this 
conclusion, the examiner noted that the Veteran was not 
medically discharged from the military due to his low back 
disability, and the degenerative changes in the lumbar spine 
are consistent with the normal aging process.  

Again, the Veteran is currently diagnosed as having lumbar 
spondylosis and lumbar disc degeneration, status-post 
microdiscectomy.  With respect to whether there is a nexus 
or relationship between his current lumbar spine disability 
and his right knee disability, the Board acknowledges that 
there are many positive and negative nexus opinions.  Both 
the positive and negative opinions of record were provided 
by competent and credible treating professionals or VA 
examiners, most of which included a detailed rationale or 
are supported by the evidence of record.  As such, the Board 
ascribes equal weight to both the positive and negative 
opinions.  

The Board also notes that the Veteran is competent to 
describe the circumstances surrounding the onset of his back 
pain, as such, requires only personal knowledge rather than 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994). See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (lay evidence-as, for example, the 
Veteran's contentions in the present case-does not lack 
credibility simply because it is unaccompanied by 
contemporaneous medical evidence).

After a review of the evidence of record as a whole, and in 
light of the foregoing, the Board is satisfied that the 
Veteran's current lumbar spine disability cannot be 
disassociated from his service-connected right knee 
disability.  Thus, the medical and lay evidence for the 
claim and the evidence against the claim are at least in 
equipoise.  Accordingly, the benefit-of-the-doubt rule 
applies and service connection for lumbar spine disability 
is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability as secondary to 
service-connected right knee disability is granted.  


REMAND

Unfortunately, the Board again finds that further 
development is necessary regarding the Veteran's service 
connection claims for left knee and left ankle disorders.  

The Veteran's case has been remanded multiple times in an 
effort to obtain adequate opinions with respect to these 
remaining issues on appeal.  Again, the Board finds that the 
July 2012 VA opinions are inadequate for purposes of 
deciding these claims.  The Board notes that once VA 
undertakes the effort to provide an examination when 
developing a service connection claim, the examination must 
be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007). 

As there has not been substantial compliance with the remand 
directives with respect to these two issues, the appeal must 
be remanded again.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The RO or the AMC should forward the 
Veteran's claims file, including any 
pertinent evidence contained in an 
electronic file (Virtual VA or VBMS), to 
an examiner with the appropriate expertise 
to determine the nature and etiology of 
the Veteran's left knee and left ankle 
disorders.  The claims folder must be 
reviewed in conjunction with the 
examination.

It is left to the examiner's discretion as 
to whether the Veteran should be 
reexamined.  

The examiner is asked to answer each of 
the following questions in a clear and 
thorough manner.  It is imperative that 
these questions are answered so as to 
prevent yet another remand.  The opinions 
should be provided for any left ankle or 
left knee shown at any time during the 
appeal period, including as a result of 
rheumatoid arthritis.  

(a)	Is it at least as likely as not (a 
50 percent probability or greater) that 
any currently diagnosed left knee 
disorder-including rheumatoid 
arthritis-was caused by an event, 
injury, disease in service?  

(b)	Is it at least as likely as not 
that any left knee disorder-including 
rheumatoid arthritis-was aggravated 
(chronically worsened) by the service-
connected right knee, low back, and 
right hip disabilities? 

(c)	Is it at least as likely as not (a 
50 percent probability or greater) that 
any currently diagnosed left ankle 
disorder-including rheumatoid 
arthritis- was caused by an event, 
injury, disease in service?  

(d)	Is at least as likely as not that 
any left ankle disorder-including 
rheumatoid arthritis-was aggravated 
(chronically worsened) by the service-
connected right knee, low back, and 
right hip disabilities? 

In answering questions (a) and (c) 
regarding direct service connection, the 
examiner should consider the Veteran's 
testimony, that his left knee and left 
ankle disorders had continuously bothered 
him since injuring his right knee in 
service until the present time.  The 
examiner should note that not being 
medically discharged for a left knee or 
left ankle disability is immaterial as to 
whether the Veteran is entitled to service 
connection for these benefits.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.  

2.  The RO or the AMC should ensure that 
the examiner provides a response to all of 
the questions listed above.  If not, 
supplemental opinions should be requested.   

3.  Thereafter, readjudicate the Veteran's 
claims.  If the any decision remains 
adverse to the Veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


